        Case 1:20-cr-00024-DLC Document 44 Filed 07/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                              CR 20–24–BLG–DLC

                      Plaintiff,

        vs.                                                    ORDER

 NICHOLAS JAMES IMHOFF,

                      Defendant.


      On July 13, 2020, Defendant Nicholas James Imhoff filed his Supplemental

Motion to Suppress. (Doc. 41.) The Government moves to strike the supplemental

motion on the grounds that it fails to comply with this Court’s order granting leave

to file the motion (Doc. 39), which provided that any supplemental motion must

be novel. (Doc. 43.) As the Government points out, Imhoff’s latest motion

duplicates previous arguments. However, because Imhoff’s constitutional rights

are at stake, the Court will consider the merits of his arguments.

      Accordingly, IT IS ORDERED that the motion to strike (Doc. 43.) is

DENIED. The Government shall file its response to the supplemental motion on

or before July 27, 2020.




                                          1
 Case 1:20-cr-00024-DLC Document 44 Filed 07/17/20 Page 2 of 2



DATED this 17th day of July, 2020.




                                2
